Citation Nr: 0214171	
Decision Date: 10/11/02    Archive Date: 10/17/02

DOCKET NO.  99-02 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for an intervertebral 
disc syndrome with postoperative residuals of a lumbar 
fusion, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Schechter, Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to July 
1982.

This appeal arises from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  By a November 1998 decision, the RO 
granted an increased rating to 60 percent effective from June 
1, 1998.  


REMAND

After reviewing the claims folder, and considering the 
criteria which became effective on September 23, 2002, for 
rating an intervertebral disc syndrome, the Board finds that 
further development is in order.  

Accordingly, this case is REMANDED for the following action:

1.  The RO should conduct a social and industrial 
survey to ascertain the veteran's daily activities, 
and the degree of his occupational functioning.  
The social worker must ascertain the degree to 
which the veteran's low back disorder, as opposed 
to other disorders including a psychiatric 
disorder, has interfered with his ability to work 
since 1997, and the degree to which it currently 
interferes with his work.  The claims folder must 
be made available to and reviewed by the surveyor 
prior to the survey.  Following the survey, the 
social worker must opine whether the appellant's 
back disorder presents such an exceptional or 
unusual disability picture with such related 
factors as marked interference with employment or 
frequent periods of hospitalization as to render 
impractical the application of the regular 
schedular standards.  A complete rationale for any 
opinion expressed must be provided.
2.  Thereafter, the RO should readjudicate the 
claim on the merits.  In so doing, the RO must 
specifically document their consideration of the 
new rating provisions published at 67 Fed.Reg. 
54349 (Aug. 22, 2002) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293) for evaluating an 
intervertebral disc syndrome.  If additional 
examinations are required to evaluate chronic 
orthopedic and neurologic manifestations of the 
syndrome, they must be ordered.  In readjudicating 
the claim the RO must further review all of the 
evidence of record to determine whether the duties 
to assist and notify the veteran under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), have been fulfilled.  
Particular care and attention must be afforded to 
ensuring that the veteran has been provided 
complete notice of what VA will do and what the 
claimant must do.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




